It is an honour for me to address the Assembly and to share the Republic of Macedonia’s positions on the most important issues on the United Nations agenda. I firmly believe that we share the common goal of world peace. I also believe that we share the same commitments to a decent life for all in a sustainable environment and, further, that we will find common solutions to our common challenges. Peace, commitment to a decent life, and joint solutions are the values that the Republic of Macedonia has relied on in overcoming a deep political crisis that had repercussions throughout our region.
We are a small, diverse countryy. We have managed to overcome difficult challenges because we have united around common values. That is why today the Republic of Macedonia is again free, secure and stable. It is a friend to all its neighbours and is firmly oriented towards full integration into NATO and the European Union.
As Head of the Delegation of the Republic of Macedonia, I want to congratulate His Excellency Mr. Miroslav Lajčák of the Slovak Republic on his election to the prestigious position of President of the General Assembly at its seventy-second session. I would also like to express our full support to Secretary-General Guterres. We wish him great success in carrying out his comprehensive, ambitious and much-needed agenda to transform and adapt the United Nations to enable it to meet its demanding tasks and our common challenges, both existing and emerging.
The United Nations must continue to do more and better to meet those challenges and stand the test of time. We must be vigilant and constant, but also seek to develop innovative and adaptable conflict prevention, sustainable development and management reform mechanisms, while building on the foundations enshrined in the Charter of the United Nations and other core documents.
The world is plagued by severe humanitarian crises, new and protracted old conflicts, the intensification of terrorist attacks and violent extremism, human rights abuses and increasing climate-change effects. Different in scope and weight, those challenges have become more complex. They require a wide-ranging response. While we have been able to mitigate the consequences for some, others remain unabated. Just a few weeks ago, we witnessed devastating natural disasters in the Gulf of Mexico and South Asia. That is a harsh reminder that our planet is changing, and we all have an obligation to do our best to mitigate and hopefully reverse the consequences. We can progress if we are united.
The promotion and protection of human rights, democracy and the rule of law must remain at the core of our action. Despite the fact that the United Nations has a robust human rights architecture, the current blatant human rights violations, widespread impunity and lack of accountability around the globe remind us that there is much to be done.
Monstrous terrorist attacks have increased in number. Our actions must focus on preventing violent extremism and radicalization, as they are major factors for terrorist recruitment. The establishment of the United Nations Office of Counter-Terrorism, in which one of the priority areas is prevention, was a welcome step. For our part, we are also working on a national strategy for the prevention of violent extremism and radicalization. I am aware that there are differing approaches to those crucial issues, as we have divergent views among us. However, I would like to urge the international community not to focus on its differences, but rather on its primary responsibility to act robustly for the common good.
The proliferation of weapons of mass destruction and their means of delivery continues to jeopardize global security. The implementation of Security Council resolution 1540 (2004) is key to minimizing the possible disastrous consequences for the generations to come. In that regard, let me underline that we are deeply alarmed by the continued unilateral actions of the Democratic People’s Republic of Korea, which has been conducting nuclear tests and missile launches despite the repeated calls of the international community to fully comply with the relevant Security Council resolutions. We believe that the peaceful denuclearization of the Korean peninsula is possible, and we therefore urge the Democratic People’s Republic of Korea to immediately abandon its nuclear and missile programmes and to sign and ratify the Comprehensive Nuclear-Test-Ban Treaty.
Let me comment briefly on the main theme of the current session of the General Assembly, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. States must remain focused on the implementation of the new sustainable development agenda that we agreed on at the seventieth anniversary of our Organization. That remarkable undertaking laid the foundations for the future development framework. That had implications for many other important areas of common concern.
Many vital issues affecting global prosperity are related to the implementation of that agenda. It is therefore important to continue to encourage and build new avenues of cooperation and new partnerships among us. That is central to the integration of the economic, environmental and social dimensions of sustainability. Those are the fundamentals for development and a hopeful future, as well as for our peace, stability and security. At the national level, our efforts to transform agreed goals into practice are included in the new United Nations Development Assistance Framework programme, the 2016-2020 United Nations Partnership for Sustainable Development.
Here I would like to mention to last year’s important summit on the issue of large-scale movements of refugees and migrants. That is a global phenomenon with various causes and diverse implications. The United Nations adopted a comprehensive political declaration and pledged to intensify international cooperation, in particular among countries of origin or nationality, transit and destination.
The Republic of Macedonia supports and is participating in the ongoing consultation processes on the two compacts dealing with refugees and migrants. We expect an outcome that will address all aspects of these global phenomena. Let me remind everyone that in the past couple of years, hundreds of thousands of migrants have transited through my country and the region. Even though that presented complex challenges, we managed to provide humanitarian assistance to the people in need. Since we have to adapt globally, we must also do our homework and act as responsible Governments in order to secure and provide a better future and prosperity for our people.
The Government of the Republic of Macedonia affirms its dedication to fundamental democratic values, good governance, the rule of law and respect for human rights. We overcame a deep political and institutional crisis through our resolute stand in defence of those fundamentals. Our understanding is that democracy must be driven by civic engagement from the bottom up. Societies are better off when decision-making is comprehensive, inclusive and transparent. Public policies must work for citizens’ well-being.
My Government has laid out an ambitious reform plan with short-, medium- and long-term measures. Our goal is to restore democracy, build professional and independent institutions and improve the standard of living for every citizen, and to expedite the integration of the Republic of Macedonia into the European Union and NATO.
From the depths of a political crisis we have emerged stronger, and we have been able to contribute to regional stability and cooperation. Those who know Balkan history know that our region has not always been seen in a positive light. I strongly believe that we have a new chance to make a change, not just in perceptions but in substance. Over the past few months, the Government of the Republic of Macedonia has strongly promoted a new approach to its neighbours. We have demonstrated the capacity to overcome open issues. We have articulated our national interests and acted in pursuit of them. At the same time, we have been fully aware and respectful of the national interests of our neighbours.
Our policy is based on solving issues through dialogue and cooperation. We hope that that approach will inspire others and stimulate a new approach to bilateral relations in our region. As a positive step forward, let me underscore our signing of a bilateral agreement on friendship, good-neighbourliness and cooperation with Bulgaria. That represents a joint success for the two countries.
This session of the General Assembly represents the twenty-fifth year of our participation as an independent State. Next year, we will mark a quarter- century of our United Nations membership. However, that anniversary is also marked by the dispute over how my country should be referred to, which has unilateral consequences on our development and perspectives.
The Interim Accord of 1995 laid the foundations for a normalization of relations between Macedonia and Greece. At present, the two countries are implementing confidence-building measures, and that is a very positive development. We have a fresh impetus to overcome the long-standing bilateral dispute. I would say that we have both made certain mistakes at various times, but the main goal now is to resolve the issue and close it.
I firmly believe that we must seize the momentum, conduct discussions in good faith and resolve the issue for our shared future. We greatly value the continuing efforts of the Personal Envoy of the Secretary-General, Mr. Matthew Nimetz, and the good offices that he provides to that end. I firmly believe that there is a way to overcome the problem that Greece has with our constitutional name. For a change, let us try to approach it from a positive point of view.
Maintaining good neighbourly and friendly relations is a two-way street. We are committed to doing our job and expect the same of our neighbours. That message has already been clearly sent to our friends and partners. I would like to reaffirm it here, from the rostrum, where all of us have been recalling the purposes and principals of the Charter of the United Nations. The world can be a very noisy place, but the most important things can be very quiet. I believe that if we listen to our peoples, we can hear the world.
In conclusion, I want to underline that the Republic of Macedonia remains a staunch supporter of multilateralism. We will continue to work with the United Nations and all Member States on jointly reinforcing world peace and security, promoting human rights, achieving the Sustainable Development Goals and dealing with all the other issues that are crucial for the people we represent.